Title: To Thomas Jefferson from Joseph Parsons, 10 October 1802
From: Parsons, Joseph
To: Jefferson, Thomas


          
            Good Sir
            City Goal Sunday October 10 1802
          
          Excuse my writing You But I am actuly Confind here for my Doctor bill & find my self unable to pay it at preasent and what Grives me more; with my wife along side of me she as no other home I shall not trawble you with a Long List of my sufferings as I suppose you have seen them in Mr Lions paper from my own hand I am your most humble Servant
          
            Joseph Parsons
          
        